Citation Nr: 1033812	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-34 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of the 
left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2007, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.


FINDING OF FACT

The Veteran's chondromalacia of the left knee is manifested by 
range of motion to no less than slightly less than 0 degrees of 
extension and flexion limited to no less than 120 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, including Diagnostic 
Codes 5003, 5260, 5261 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes a 
February 2005 evidentiary development letter in which the RO 
advised the appellant of the evidence needed to substantiate his 
increased rating claim.  The appellant was advised in this letter 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should be 
provided by VA.  A September 2006 notice further advised the 
Veteran as to the type of evidence needed to substantiate both 
the disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.  

The Board notes that the September 2006 notice letter was not 
issued prior to the initial adjudication of the Veteran's claim 
in April 2005.  His claim, however, was subsequently 
readjudicated in an October 2006 statement of the case and a July 
2008 supplemental statement of the case.  Thus, any deficiencies 
in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA and private medical records.  The RO also arranged for the 
Veteran to undergo VA examinations in March 2005 and July 2008.  
The Board finds that these examination reports are adequate for 
the purpose of determining entitlement to an increased rating.  
These examination reports are thorough and consistent with the 
other evidence of record from the period that is currently on 
appeal.  The examiners elicited from the Veteran his history of 
complaints and symptoms and provided clinical findings detailing 
the results of the examinations.  For these reasons, the Board 
concludes that the March 2005 and July 2008 examination reports 
in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, when substantiated by x-rays, will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 20 percent 
disability rating is warranted with X- ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, and a 
10 percent disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 rate limitation of flexion and 
extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 
(2004), the VA General Counsel held that when considering 
Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a 
veteran may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for limitations 
in both flexion and extension.

The Rating Schedule provides that the normal range of motion of 
the knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the knee to 
60 degrees warrants a noncompensable evaluation, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited to 30 
degrees warrants a 20 percent evaluation, and flexion limited to 
15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the knee 
to 5 degrees warrants a noncompensable evaluation, extension 
limited to 10 degrees warrants a 10 percent evaluation, extension 
limited to 15 degrees warrants a 20 percent evaluation, extension 
limited to 20 degrees warrants a 30 percent evaluation, extension 
limited to 30 degrees warrants a 40 percent evaluation, and 
extension limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that a veteran who has arthritis 
and instability of the knee could receive separate ratings under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. 
Reg. 63,604 (1997).  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or Diagnostic Code 5261 in 
order to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional disability 
for which a rating may be assigned.

Diagnostic Code 5257 assigns a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.

The Board notes that words such as 'severe,' 'moderate,' and 
'mild' are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2009).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009). 

Having reviewed the complete record, the Board finds the 
preponderance of the evidence is against granting evaluations in 
excess of the current 10 percent rating.  The most probative 
evidence in this matter consists of VA examination reports from 
March 2005 and July 2008, VA medical records, and private medical 
records.

A December 2004 private medical record reflects that the veteran 
ambulated without difficulty.  He was slightly tender around the 
lateral joint line anteriorly of the left knee, but there was no 
effusion and no heat.  The knee was extended to 0 degrees and 
flexed well past 100 degrees.  There were no overlying skin 
changes,  He had no varus or valgus laxity.  Muscle strength 
testing showed good flexion and extension of the knee.  Plain 
left knee films showed mild degenerative joint disease and joint 
space narrowing in the anterior compartment of the left knee.  He 
had some bone spurring.  There were no interarticular loose 
bodies.  A diagnosis of degenerative joint disease of the left 
knee was given.  

The March 2005 VA examination report reflects that the Veteran 
complained of sharp, intermittent pain beneath the kneecap.  
Flare-ups occur with squatting, prolonged standing, and on rainy 
days.  He also reported his knee gives out on him.  He denied 
locking but reported occasional swelling, a lot of popping, 
weakness, and stiffness.  He has to put all of his weight on his 
right side when squatting and lifting.  He occasionally wears a 
pull-on neoprene-type brace.  He denies the use of assistive 
devices for walking,  He works as a lawn mower mechanic doing 
sales and service.  He owns his own business.  He is frequently 
required to squat or kneel when working.  He takes Darvocet, 
which he states helps, but he cannot take it later than noon.  He 
also uses an analgesic cream for temporary relief, and he denied 
invasive therapy.  

On examination, the Veteran had normal posture and gait.  
Examination of the knees revealed no joint swelling, effusion, or 
erythema.  He had no tenderness to palpation of either knee.  He 
had flexion to 125 degrees bilaterally and extension to 0 degrees 
with slight pain of the extreme of flexion on the left.  He had a 
minor positive patellofemoral grind test with pain with patellar 
compression, and mild crepitation and grinding with flexion and 
extension.  There was no motion with varus or valgus stress, and 
he had a negative anterior drawer sign and negative Lachman's 
test bilaterally.  He had no additional limitation in range of 
motion with repetitive use.  He had mild quadriceps weakness with 
hip flexion against resistance, but there was no muscle atrophy.  
X-rays of the left knee were normal.  

An October 2005 VA medical record notes that the Veteran reported 
knee pain with extension and kneeling.  He stated the knee does 
buckle.  He stated that he notices some swelling and popping 
about the left knee when he steps down.  He said that it seems 
like the knee is going to jump out of its socket.  Pain was 
located deep in the left knee at night.  The Veteran lacked full 
extension when compared to the right knee.  He had 150 degrees of 
flexion.  He had trace effusion.  The patellofemoral grind test 
was negative.  There was no medial or lateral laxity either in 
extension or 30 degrees of flexion.  Lachman, McMurray's, and 
pivot were negative.  Tibial step off was positive.  He did have 
medial joint line tenderness.  Neurologically, sensation was 
intact.  X-rays were unremarkable.  The examiner diagnosed 
internal derangement of the left knee, chondromalacia versus torn 
medial meniscus.  

The July 2008 VA examination report notes that the Veteran is 
independent in his activities of daily living.  He denied 
impediment to his usual occupation, but he states he cannot kneel 
or squat or perform heavy lifting as he once did.  He uses 
Ibuprofen, Tylenol, and Tramadol for his back, and these also 
relieve his knee pain.  He reported no pain at rest but reported 
pain in the lateral aspect of the left knee along the hamstring 
attachment which flares with weight bearing and squatting.  There 
were no reports of locking or instability.  He stated he was last 
seen two or three years ago for his left knee and has had no 
physical therapy or injections specifically for the left knee.  
He reports working on his range of motion in physical therapy.

On examination, the Veteran's posture and gait were normal.  He 
was ambulatory without orthotics, crutches, cane, walker, 
wheelchair, or other assistive device.  Examination showed 
roughened skin over the tibial tuberosities bilaterally.  There 
were no dominant lesions, rashes, or scars.  Bilateral knees were 
nontender to palpate.  There was no edema, effusion, erythema, or 
warmth.  

Range of motion after three repetitions was flexion 0 to 120 
degrees as compared to 0 to 125 degrees on the right.  Extension 
was to 0 degrees.  Lachman's, anterior-posterior drawer, and 
McMurray's were all negative.  There was no medial or lateral 
joint line tenderness.  He complained of discomfort with 
palpation of the lateral hamstring tendons and IT band.  Grind 
test was negative.  There was no genu varum, valgus, or 
recurvatum deformities.  Strength testing to gravity and 
resistance were within normal limits for his age.  Resistive 
strength testing strength was 3+/5 on the left compared to 4/5 on 
the right.  He was able to perform one-legged quarter squats on 
the left leg without difficulty.  There was mild crepitus with 
passive range of motion but no crepitus with active range of 
motion while performing quarter squats.

Additional limitation of motion during flare-ups could not be 
determined without resorting to speculations.  There was no 
discomfort or difficulty with range of motion testing.  There was 
no effusion, edema, erythema, tenderness, palpable deformities, 
or instability except as noted above.  Left knee x-rays showed 
mild degenerative changes in the tibial plateau.  There were no 
significant interval changes compared to weight-bearing films 
from 2005.  The examiner diagnosed degenerative joint disease of 
the left knee, not progressed beyond expectations of natural 
aging and body habitus.  

A September 2008 private medical record reflects that, based on 
review of an MRI, there is chronic degenerative medial meniscus 
tear extruded medially.  The physician found substantially 
advanced chondromalacia and arthritis medial compartment with 
osteophytes and bone bruising.  The physician also found bone 
marrow edema and cysts.  

Based on this evidence, the Board finds that a rating in excess 
of 10 percent for the Veteran's left knee disability is not 
warranted.  The Board notes that the current rating is based upon 
painful motion on flexion under Diagnostic Code 5260, but that it 
may be more precise to base it upon painful motion with x-ray 
evidence of arthritis under Diagnostic Code 5003.  This is 
because the criteria for a compensable rating under Diagnostic 
Code 5260 have not been met, even taking into account additional 
limitation caused by pain.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (finding that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case"); see also Pernorio v. Derwinski, 2 Vet. App. 
625 (1992)

Taking into account the DeLuca factors, the greatest quantified 
restriction in range of flexion is noted in the June 2008 VA 
examination report to be to 120 degrees, while the December 2004 
private medical record notes flexion to well past 100 degrees.  
The June 2008 flexion findings were noted to have been measured 
after three repetitions, meaning that this figure takes into 
account any additional limitation following repetitive use.  This 
result, however, only warrants a noncompensable rating under 
Diagnostic Code 5260, and does not approach the limitation to 30 
degrees of flexion that is required for a 20 percent rating.  

While the October 2005 VA medical record notes that the Veteran 
lacked full extension, it does not suggest that the Veteran's 
extension approached the 10 degrees that is required for a 
compensable disability rating.  Otherwise, the remaining evidence 
of record reflects the Veteran's extension was full.  Therefore, 
a separate compensable rating is not warranted under Diagnostic 
Code 5261.  

The Board has also considered whether a separate rating should be 
assigned for instability under Diagnostic Code 5257.  As noted 
above, however, no objective evidence of instability has been 
found during examination, whether VA or private.  While the Board 
has considered the Veteran's own lay description of his symptoms, 
the Board ultimately places more weight on the consistent 
examination findings of competent health care specialists.  
Therefore, the Board finds that a separate disability rating 
under Diagnostic Code 5257 is not warranted.

The Board has considered alternative avenues through which the 
Veteran may obtain an increased disability rating.  Disabilities 
of the knee and leg are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263 (2009).   

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There is 
no indication that the Veteran has undergone removal of cartilage 
so as to warrant application of Diagnostic Code 5259.  
Furthermore, the VA Office of General Counsel has interpreted 
that Diagnostic Code 5259 'requires consideration of [38 C.F.R. 
§§] 4.40 and 4.45 because removal of the semilunar cartilage may 
result in complications producing loss of motion.'  VAOPGCPREC 9-
98 at 6 (Aug. 14, 1998).  Thus, as this code contemplates 
limitation of motion, for which he has already been compensated, 
the Board notes that a separate rating under Diagnostic Code 5259 
would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).  Similarly, as Diagnostic Code 5258 contemplates pain, 
and, by implication, any resulting limitation of motion, the 
Board finds that a separate rating under that code would also 
violate the rule against pyramiding.

In addition, in the absence of ankylosis, an increased rating is 
not warranted under Diagnostic Code 5256.  In the absence of 
tibia and fibula impairment and genu recurvatum, increased or 
additional ratings under Diagnostic Codes 5262 and 5263 are not 
available.

In short, the Board finds that the disability picture represented 
by the above evidence does not meet the criteria for a rating in 
excess of 10 percent for the Veteran's chondromalacia of the left 
knee.  As the evidence preponderates against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the Veteran's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected chondromalacia of the left knee is inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's disability with the established criteria shows that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disability are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for this disability.  In fact, the 
evidence does not reflect that the Veteran has been hospitalized 
for his left knee disability at any point during this appeal.  
Additionally, there is not shown to be evidence that this 
disability interferes with employment beyond the degree that is 
already contemplated by the current 10 percent rating.  In short, 
the Board finds that the evidence does not demonstrate an 
exceptional or unusual clinical picture beyond that contemplated 
by the rating criteria.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an increased evaluation for chondromalacia of the 
left knee, currently evaluated as 10 percent disabling, is 
denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


